Order entered January 19, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00495-CR

                          JEFFREY SCOTT HAZLETT, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-81088-2015

                                            ORDER
       Before the Court is appellant’s January 17, 2017 motion to abate the appeal.           We

GRANT appellant’s motion and remand the appeal to the trial court for preparation of the trial

court’s findings of fact and conclusions of law regarding the voluntariness of appellant’s written

statement.

       This appeal is ABATED to allow the trial court to file its findings of fact and conclusions

of law. The appeal shall be reinstated THIRTY DAYS from the date of this order or when the

findings and conclusions are received, whichever is earlier.


                                                      /s/      ADA BROWN
                                                               JUSTICE